        Case 7:19-cv-06770-PMH
Case 7-19-cv-06770-PMH          Document
                          Document       127 inFiled
                                   125 Filed    NYSD 07/10/20 Page 1 ofPage
                                                       on 07/09/2020    1   1 of 1




                                          STATE OF NEW YORK
                                    OFFICE OF THE ATTORNEY GENERAL
LETITIA JAMES                                                                         DIVISION OF ECONOMIC JUSTICE
ATTORNEY GENERAL                                                                        DIVISION OF SOCIAL JUSTICE
                                             Application granted. NYAG opposition to the motions due
                                             7/21/2020.
                                                    July 9, 2020
                                             SO ORDERED.
 BY ELECTRONIC FILING AND ELECTRONIC MAIL
                                             _______________________
 The Honorable Philip M. Halpern             Philip M. Halpern
 United States District Court                United States District Judge
 Southern District of New York               Dated: New York, New York
 500 Pearl Street                                   July 10, 2020
 New York, NY 10007

                   Re:   Greens at Chester LLC v. Town of Chester, et al., Docket No.: 19-cv-06770

 Dear Judge Halpern:

         The New York State Office of the Attorney General (“NYAG”) submits this letter to request
 a one-week extension of the deadline for filing our oppositions to Town Defendants’ motion for
 recusal (ECF No. 117) and motion for stay pending appeal (ECF No. 119), from July 14, 2020 to
 July 21, 2020. This is the NYAG’s first request for an extension of this deadline. The NYAG
 requests this extension to accommodate the undersigned attorney’s ability to adequately prepare and
 participate in the upcoming mediation at the Second Circuit in this matter, scheduled for July 16,
 2020, and to accommodate her unexpected heavy caseload due to the COVID-19 pandemic. Plaintiff
 and County Defendants have informed the NYAG of their consent to this request, and Town
 Defendants have additionally informed the NYAG that they oppose this request.

         Thank you for your consideration of this request.

                                                            Respectfully Submitted,

                                                            /s/ Sania W. Khan
                                                            Sania W. Khan, Assistant Attorney General
                                                            Civil Rights Bureau
                                                            Office of the New York State Attorney General
                                                            New York, New York 10005
                                                            Phone: (212) 416-8534
                                                            Sania.Khan@ag.ny.gov
                                                            Attorney for the State of New York



         28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8433 ● FAX (212) 416-8369 ● WWW.AG.NY.GOV
